DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 and 11 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 of Wang et al. U.S. Patent No. 10655872 (hereinafter Wang).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent Publication No. 10655872 disclose similar limitations.
As an illustrative example, claim 1 of the examined application is mapped to claim 1 of Wang in the following table:
Instant Application
U.S. Patent No. 10655872
1. A load management system comprising: 
1. A load management system comprising: 
a controller including a processor structured to estimate occupancy of the managed area based on outputs of the number of sensors and to implement a load management scheme; and 
a controller including a processor structured to estimate occupancy of the managed area based on outputs of the number of sensors and to implement a load management scheme; 

a number of circuit breakers, at least one of the number of circuit breakers being electrically connected to a corresponding load circuit and including a metering circuit structured to meter energy provided to the load circuit; 
a number of circuit breakers, at least one of the number of circuit breakers being electrically connected to a corresponding load circuit and including a metering circuit structured to meter energy provided to the load circuit and
wherein the processor is structured to implement the load management scheme based on outputs of the sensors and metering information of one or more of the circuit breakers, 
wherein the processor is structured to implement the load management scheme based on outputs of the sensors and metering information of one or more of the circuit breakers, and 
wherein the at least one of the number of circuit breakers includes: 
separable contacts; 

a trip unit structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition; and 

separable contacts; 

a trip unit structured to monitor for trip conditions in the load circuit protected by the circuit breaker and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition; 


secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller to implement the load management scheme.


Claim 1 of the instant application recites an analogous system to Wang but in broader, more general language, e.g. Claim 1 does not recite the learning limitations of Wang. Therefore, the broader instant application claims are anticipated by the narrower reference claims.
Claim(s) 16-20 is/are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-4 of Wang in view of Montalvo U.S. Patent Publication No. 20150276253 (hereinafter Montalvo).  Claims 1 and 3 of Wang recite the limitations of instant claim 1 but more narrowly.  Wang does not recite a controller to 
Claim Objections
The claims are objected to because of the following informalities: 
In claim 16, it appears that the phrase ‘outputs one or more’ should read ‘outputs of the one or more’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent Publication No. 20140088780 (hereinafter Chen) in view of Montalvo U.S. Patent Publication No. 20150276253 (hereinafter Montalvo) and further in view of Masters et al. U.S. Patent Publication No. 20100145536 (hereinafter Masters).
Regarding claim 1, Chen teaches a load management system [0058, Figs. 1, 3-4 — an automatic local electric management system… ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads] comprising: 
a controller including a processor structured to implement a load management scheme [0059, Figs. 1, 3-4 — ISP 101 comprises a Central Control Unit 201… Central Control Unit 201 may comprise a microprocessor]; 
a number of circuit breakers, at least one of the number of circuit breakers being electrically connected to a corresponding load circuit [0063-0064, Figs. 1, 3-4 — PCCBP 202 may include a program controlled circuit breaker array… Through an array of program controlled circuit breakers (PCCB) 5021, the main power is divided into several branch power lines 103 and distributed to appliances] and including a metering circuit structured to meter energy provided to the load circuit [0068, Figs. 1, 3-5 — PCCB 5021 comprises AC switch 5021a, Current Sensor 5021b, Current Zero Crossing 5021c, Current Fault Detection 5021d, and control 5021e… The sensed current value and status of the PCCB of FIG. 5 are sent to the Central Control Unit 201];  
wherein the processor is structured to implement the load management scheme based on metering information of one or more of the circuit breakers [0008, claim 6 — The controller may be configured to determine if electric power consumption on any one of the electric branch lines 
wherein at least one of the number of circuit breakers includes: 
separable contacts [0008 — If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the controller may be further configured to open the AC switch of the PCCB corresponding to that electric branch line to disconnect that electric branch line from the main power bus; 0068, Fig. 5 — PCCB 5021 comprises AC switch 5021a… At control 5021e, the current fault is synchronized with CRZ and used to open AC switch 5021a; Figs. 2, 5 and 15 — AC switches with separable contacts are shown]; 
an operating mechanism structured to trip open the separable contacts [0067, Fig. 4 — current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur; 0069-0070, Figs. 6-7 — When the over-voltage/current on the power line 103 is detected by sensor 3021d, the sensor 3021d will automatically trip the AC switch 3021a… sensors 4021b will generate signal F to trip the AC 
a trip unit structured to monitor for trip conditions in the load circuit protected by the circuit breaker and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition [0067, Fig. 4 — current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur; 0069-0070, Figs. 6-7 — When the over-voltage/current on the power line 103 is detected by sensor 3021d, the sensor 3021d will automatically trip the AC switch 3021a… sensors 4021b will generate signal F to trip the AC switch 4021a. When over voltage occur, the VFault signal generated by Main Bus Sensor 2025 trips the AC switch 4021a to protect the branch power line],
wherein the at least one of the number of circuit breakers is structured to open and close separable contacts in response to communications from the controller to implement the load management scheme [0008, claim 6 — The controller may be configured to determine if electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on. If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the controller may be further configured to open the AC switch of the PCCB corresponding to that electric branch line to disconnect that electric branch line from the main power bus; 0067, Fig. 1, 3-5 — The current of branch circuits are monitored by the current sensor in each PCCB 5021. The current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur. If no appliance on the branch is in operation, that branch can be disconnected to reduce standby power consumption; 0068-0070, Figs. 1, 3-5 — PCCB 5021 comprises… 
But Chen fails to clearly specify a number of sensors structured to sense characteristics of a managed area; a controller including a processor structured to estimate occupancy of the managed area based on outputs of the number of sensors and implementing a load management scheme based on outputs of the sensors and metering information and secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller.
However, Montalvo teaches a number of sensors structured to sense characteristics of a managed area [0096, 0105, Fig. 4 —monitor 200 is a device that may be connected to the appliances 170, and conventional electronic environmental sensors, such as electronic temperature and relative humidity sensors located within an interior and exterior to a facility of the end user. The monitor 200 may generate or collect data representative of environmental information available at the sensors, and also of the operating status of appliances, such as whether the appliance is ON or OFF, the mode of operation of the appliance, and how much electrical power the appliance is consuming in real time ]; a controller including a processor structured to estimate occupancy of the managed area based on outputs of the number of sensors [0209 — FIG. 12 depicts a high-level block diagram of a general-purpose computer suitable for use in performing the functions described herein. As depicted in FIG. 12, system 1200 comprises a processor element 1202; 0222 — an occupancy sensor (e.g., ultrasonic sensor, infrared sensor, alarm system in active mode and the like) indicating that the indoor space is occupied or unoccupied; 0232-0236 — an 
Chen and Montalvo are analogous art. They relate to electrical control/management systems.

One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort is not impacted by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222]. 
But the combination of Chen and Montalvo fails to clearly specify that a device includes: secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller.
However, Masters teaches that a device includes: secondary separable contacts [0035, Fig. 3A — management node 40 of the Smart Wire-Device 10 further comprises a control mechanism 70. The control mechanism 70 has its own circuit maker/breaker means 74 separate from the maker/breaker means of the electrical wiring-form 20], wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller [0035 — the comm. circuit 42 in this embodiment is adapted for two-way external communication (for example, with a remote signal processor, e.g., a remote computer 160, 165 in FIG. 7)… the condition of the maker/breaker means 74 (e.g., off/partial-on/full on) is remotely controllable by a remotely generated signal sent to the management node 40 via the communications circuit 42].
Chen, Montalvo, and Masters are analogous art. They relate to electrical control/management systems.

One of ordinary skill in the art would have been motivated to do this modification to allow load control, including remote control, independent of a circuit breaker, as taught by Masters [0035]. 
Regarding claim 2, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that one or more loads includes at least one of a water heater, a pool pump, and an heating, ventilation, and air conditioning (HVAC) system [0053 — As used herein, the term "appliance" refers to any device that draws an electrical load, including but not limited to electrical outlets, lighting, typical household appliances (stove, oven, dishwasher, washing machine, clothes dryer, etc.), HVAC (heating ventilation, air conditioning) components, water heaters, etc.].  
Regarding claim 3, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that a processor is structured to develop the load management scheme using additional information; and wherein the additional information includes at least one of utility pricing information and weather forecast information [0067 — Appliances can be programmed to run when the electric rate is low to reduce the consumer's electricity cost and 
Regarding claim 4, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that a controller is structured to communicate with a mobile device and to receive user setting information from the mobile device; and wherein the controller is structured to implement the load management scheme based on the user setting information [0058-0059, Fig. 1 — The ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads according to different situations. The communication features embedded in the ISP 101 enable it to communicate with appliances, local computers, mobile devices, and a remote server; 0063 — Interface Unit 203 also allows local computers, mobile devices, and the remote server to access the ISP 101, using any suitable communication technology; 0076-0077 — IG. 15 is an illustration block diagrams of PCCBP 202a using PCCB 2021… For monitoring and controlling of the system, a desktop application may reside on a local computer, a mobile application may reside on a mobile device (e.g., cell phone or tablet computer)].  
Regarding claim 5, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Montalvo teaches that the number of sensors include at least one of a motion sensor, a light sensor, and a temperature sensor [0096, 0105, Fig. 4 —monitor 200 is a device that may be connected to the appliances 170, and conventional electronic environmental sensors, such as electronic temperature and relative humidity sensors; 0222 — an occupancy sensor (e.g., 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort (e.g. indoor temperature) is not impacted by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222].
Regarding claim 6, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that a controller includes a first communication interface structured to communicate with the number of circuit -22-16-MCB-171 breakers [0068-0070, Figs. 1, 3-5 — PCCB (program controlled circuit breaker) 5021 comprises… At control 5021e, the current fault is synchronized with CRZ and used to open AC switch 5021a. The AC switch 5021a is also controlled by Voltage Fault signal from Main Bus Sensor 2025, and CTRL signal from either Central Control Unit 201 or a mechanical switch or button K], a second communication interface [0059, Fig. 1 — ISP 101 communicates with local computer 106], and a third communication interface structured to communicate with a mobile device [0058-0059, Fig. 1 — The ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads according to different situations. The communication features embedded in the ISP 101 enable it to communicate with appliances, 
Further, Montalvo teaches a second communication interface structured to communicate with the number of sensors [0050-0051, Figs. 6-9 — information may be obtained from conventional environmental sensors located at or near the geographic area of the end user, such as a temperature and/or Relative Humidity sensor, having the capability to create or supply electronic environmental information that may be communicated over a communication network or wired or wireless communication links — numerous sensor inputs (interface) are shown in the figures].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that data from sensors may be communicated to enable a user’s comfort (e.g. indoor temperature) to be maintained by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222].
Regarding claim 7, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 

Regarding claim 8, Chen teaches a method of implementing a load management scheme [0053 — systems and methods to automatically monitor, control, and manage the local electric power system; 0058, Figs. 1, 3-4 — an automatic local electric management system… ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads], the method comprising: 
receiving metering information, with the controller including the processor, from a number of circuit breakers electrically connected to corresponding load circuits [0063-0064, Figs. 1, 3-4 — PCCBP 202 may include a program controlled circuit breaker array… Through an array of program controlled circuit breakers (PCCB) 5021, the main power is divided into several branch power lines 103 and distributed to appliances; 0068, Figs. 1, 3-5 — PCCB 5021 comprises AC switch 5021a, Current Sensor 5021b, Current Zero Crossing 5021c, Current Fault Detection 5021d, and control 5021e… The sensed current value and status of the PCCB of FIG. 5 are sent to the Central Control Unit 201; 0058, Figs. 1, 3-4 — an automatic local electric management system… ISP 101 automatically monitors the condition of the local electric system, controls the 
implementing the load management scheme, with the controller including the processor, based on the metering information [0008, claim 6 — The controller may be configured to determine if electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on. If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the controller may be further configured to open the AC switch of the PCCB corresponding to that electric branch line to disconnect that electric branch line from the main power bus; 0067, Fig. 1, 3-5 — The current of branch circuits are monitored by the current sensor in each PCCB 5021. The current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur. If no appliance on the branch is in operation, that branch can be disconnected to reduce standby power consumption; 0059, Figs. 1, 3-4 — ISP 101 comprises a Central Control Unit 201… Central Control Unit 201 may comprise a microprocessor],
wherein at least one of the number of circuit breakers is electrically connected to the corresponding load circuit [0063-0064, Figs. 1, 3-4 — PCCBP 202 may include a program controlled circuit breaker array… Through an array of program controlled circuit breakers (PCCB) 5021, the main power is divided into several branch power lines 103 and distributed to appliances] and includes a metering circuit structured to meter energy provided to the load circuit [0068, Figs. 1, 3-5 — PCCB 5021 comprises AC switch 5021a, Current Sensor 5021b, Current 
wherein the at least one of the number of circuit breakers includes: 
separable contacts [0008 — If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the controller may be further configured to open the AC switch of the PCCB corresponding to that electric branch line to disconnect that electric branch line from the main power bus; 0068, Fig. 5 — PCCB 5021 comprises AC switch 5021a… At control 5021e, the current fault is synchronized with CRZ and used to open AC switch 5021a; Figs. 2, 5 and 15 — AC switches with separable contacts are shown]; 
an operating mechanism structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition [0067, Fig. 4 — current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur; 0069-0070, Figs. 6-7 — When the over-voltage/current on the power line 103 is detected by sensor 3021d, the sensor 3021d will automatically trip the AC switch 3021a… sensors 4021b will generate signal F to trip the AC switch 4021a. When over voltage occur, the VFault signal generated by Main Bus Sensor 2025 trips the AC switch 4021a to protect the branch power line];
wherein the at least one of the number of circuit breakers is structured to open and close separable contacts in response to communications from the controller to implement the load management scheme [0008, claim 6 — The controller may be configured to determine if electric 
But Chen fails to clearly specify a receiving sensor information from a number of sensors structured to sense characteristics of a managed area; estimating occupancy of the managed area based on the sensor information; and implementing the load management scheme based on the sensor information and the metering information; and secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller.
However, Montalvo teaches receiving sensor information from a number of sensors structured to sense characteristics of a managed area [0096, 0105, Fig. 4 —monitor 200 is a device that may be connected to the appliances 170, and conventional electronic environmental sensors, such as 
Chen and Montalvo are analogous art. They relate to electrical control/management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by Chen, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort is not impacted by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222]. 
But the combination of Chen and Montalvo fails to clearly specify that a device includes: secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller.
However, Masters teaches that a device includes: secondary separable contacts [0035, Fig. 3A — management node 40 of the Smart Wire-Device 10 further comprises a control mechanism 70. The control mechanism 70 has its own circuit maker/breaker means 74 separate from the maker/breaker means of the electrical wiring-form 20], wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller [0035 — the comm. circuit 42 in this embodiment is 
Chen, Montalvo, and Masters are analogous art. They relate to electrical control/management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical power system and method, as taught by the combination of Chen and Montalvo, by incorporating the above limitations, as taught by Masters, i.e. including controllable secondary separable contacts in the circuit breaker.  
One of ordinary skill in the art would have been motivated to do this modification to allow load control, including remote control, independent of a circuit breaker, as taught by Masters [0035]. 
Regarding claim 9, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that one or more loads includes at least one of a water heater, a pool pump, and an heating, ventilation, and air conditioning (HVAC) system [0053 — As used herein, the term "appliance" refers to any device that draws an electrical load, including but not limited to electrical outlets, lighting, typical household appliances (stove, oven, dishwasher, washing machine, clothes dryer, etc.), HVAC (heating ventilation, air conditioning) components, water heaters, etc.].  
Regarding claim 10, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches adapting the load management scheme based on one or more of the sensor information and metering information [0008, claim 6 — The controller may be configured to determine if electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on. If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the controller may be further configured to open the AC switch of the PCCB corresponding to that electric branch line to disconnect that electric branch line from the main power bus; 0067, Fig. 1, 3-5 — The current of branch circuits are monitored by the current sensor in each PCCB 5021. The current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur. If no appliance on the branch is in operation, that branch can be disconnected to reduce standby power consumption].  
Further, Montalvo teaches adapting the load management scheme based on one or more of the sensor information and metering information [0105 —The DR server 14 stores the monitoring data, which includes the monitoring data created at the DR client 16 that is transmitted to the DR server 14, as the data 106 in the memory 102. The processor 100 may use the monitoring data to determine demand reduction actions (implement load management scheme) for end users for a DR event… monitoring data may be created, for example, from electrical power usage information supplied by a utility meter, smart meter or sub-meter, from temperature and relative humidity data provided at electronic temperature and relative humidity sensors, from sensors that monitor light levels within the interior and exterior of a facility of an end user, and from 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort is not impacted by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222]. 
Regarding claim 11, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches receiving additional information including at least one of utility pricing information and weather forecast information, wherein implementing the load management scheme includes implementing the load management scheme based on the additional information [0067 — Appliances can be programmed to run when the electric rate is low to reduce the consumer's electricity cost and help reduce stress on the grid during peak hours — It would, at 
Regarding claim 12, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches communicating with a mobile device; receiving user setting information from the mobile device; and implementing the load management scheme based on the user setting information [0058-0059, Fig. 1 — The ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads according to different situations. The communication features embedded in the ISP 101 enable it to communicate with appliances, local computers, mobile devices, and a remote server; 0063 — Interface Unit 203 also allows local computers, mobile devices, and the remote server to access the ISP 101, using any suitable communication technology; 0076-0077 — IG. 15 is an illustration block diagrams of PCCBP 202a using PCCB 2021… For monitoring and controlling of the system, a desktop application may reside on a local computer, a mobile application may reside on a mobile device (e.g., cell phone or tablet computer)].  
Regarding claim 13, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Montalvo teaches that the number of sensors include at least one of a motion sensor, a light sensor, and a temperature sensor [0096, 0105, Fig. 4 —monitor 200 is a device that may be connected to the appliances 170, and conventional electronic environmental sensors, such as electronic temperature and relative humidity sensors; 0222 — an occupancy sensor (e.g., 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort (e.g. indoor temperature) is not impacted by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222]. 
Regarding claim 14, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that a controller includes a first communication interface structured to communicate with the number of circuit -22-16-MCB-171 breakers [0068-0070, Figs. 1, 3-5 — PCCB (program controlled circuit breaker) 5021 comprises… At control 5021e, the current fault is synchronized with CRZ and used to open AC switch 5021a. The AC switch 5021a is also controlled by Voltage Fault signal from Main Bus Sensor 2025, and CTRL signal from either Central Control Unit 201 or a mechanical switch or button K], a second communication interface [0059, Fig. 1 — ISP 101 communicates with local computer 106], and a third communication interface structured to communicate with a mobile device [0058-0059, Fig. 1 — The ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads according to different situations. The communication features embedded in the ISP 101 enable it to communicate with appliances, 
Further, Montalvo teaches that a controller includes a second communication interface structured to communicate with the number of sensors [0050-0051, Figs. 6-9 — information may be obtained from conventional environmental sensors located at or near the geographic area of the end user, such as a temperature and/or Relative Humidity sensor, having the capability to create or supply electronic environmental information that may be communicated over a communication network or wired or wireless communication links — numerous sensor inputs (interface) are shown in the figures; 0105 —The DR server 14 stores the monitoring data, which includes the monitoring data created at the DR client 16 that is transmitted to the DR server 14, as the data 106 in the memory 102. The processor 100 may use the monitoring data to determine demand reduction actions (implement load management scheme) for end users for a DR event… monitoring data may be created, for example, from electrical power usage information supplied by a utility meter, smart meter or sub-meter, from temperature and relative humidity data provided at electronic temperature and relative humidity sensors, from sensors that monitor light levels within the interior and exterior of a facility of an end user, and from appliance operational status devices that provide information regarding the operating status of appliances, etc.; 0222 — various embodiments contemplate that a room or wall air conditioner compressor is only shut down (implement load management scheme) if the temperature of the room is less than a 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that data from sensors may be communicated to enable a user’s comfort (e.g. indoor temperature) to be maintained by a power consumption control system that provides cost savings, as taught by Montalvo [0082, 0222]. 
Regarding claim 15, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that a first communication interface is structured to provide wired communication and a second communication interface is structured to provide wireless communication [0059-0060 — Communication between the ISP 101 and local PC may be via a hardwired connection (e.g., USB) or a wireless connection (e.g., Bluetooth, Wi-Fi, etc.)… If smart appliances with power line communication capability are used, the ISP 101 will be able to communicate directly to such smart appliances (wired communication); 0063, Fig. 3 — Interface Unit 203 also allows local computers, mobile devices, and the remote server to access the ISP 
Regarding claim 16, Chen teaches a load management system [0058, Figs. 1, 3-4 — an automatic local electric management system… ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads] comprising: 
a controller including a processor to develop a load management scheme [0059, Figs. 1, 3-4 — ISP 101 comprises a Central Control Unit 201… Central Control Unit 201 may comprise a microprocessor]; and 
a circuit breaker being electrically connected to a corresponding load circuit having one or more load devices [0063-0064, Figs. 1, 3-4 — PCCBP 202 may include a program controlled circuit breaker array… Through an array of program controlled circuit breakers (PCCB) 5021, the main power is divided into several branch power lines 103 and distributed to appliances], the circuit breaker including: 
a metering circuit structured to meter energy provided to the load circuit [0068, Figs. 1, 3-5 — PCCB 5021 comprises AC switch 5021a, Current Sensor 5021b, Current Zero Crossing 5021c, Current Fault Detection 5021d, and control 5021e… The sensed current value and status of the PCCB of FIG. 5 are sent to the Central Control Unit 201]; 
a circuit protection unit including separable contacts [0008 — If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the controller may be further 
a trip unit structured to monitor for a trip condition in the load circuit protected by the at least one of the number of circuit breakers and to control the operating mechanism to trip open the separable contacts in response to detecting the trip condition [0067, Fig. 4 — current sensors send branch current reading to Central Control Unit 201 and trip the AC switch of the corresponding PCCB 5021 if over current occur; 0069-0070, Figs. 6-7 — When the over-voltage/current on the power line 103 is detected by sensor 3021d, the sensor 3021d will automatically trip the AC switch 3021a… sensors 4021b will generate signal F to trip the AC switch 4021a. When over voltage occur, the VFault signal generated by Main Bus Sensor 2025 trips the AC switch 4021a to protect the branch power line]; 
and 

wherein the processor is structured to develop the load management scheme based on the metering information [0008, claim 6 — The controller may be configured to determine if electric 
But Chen fails to clearly specify a controller structured to receive outputs of a number of sensors, to estimate occupancy of a managed area based on the outputs one or more of the number of sensors, to receive utility pricing information and weather forecast information; secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller and wherein the processor is structured to develop the load management scheme based on the metering information, the estimated occupancy, the utility pricing information, and the weather forecast information.
1200 comprises a processor element 1202; 0222 — an occupancy sensor (e.g., ultrasonic sensor, infrared sensor, alarm system in active mode and the like) indicating that the indoor space is occupied or unoccupied; 0232-0236 — an occupancy sensing module 1455; 0254 — compressor shutdown or other action is only invoked in response to the command signal if the local environment (e.g., apartment, office, room or house and the like) is comfortable for occupants such as defined with respect to a predefined temperature range, relative humidity range, occupancy state] , to receive utility pricing information [0155 — the DR server 14 may provide for operation of a supplemental energy source if the rate of electricity exceeds the average price in $/Kwh that the end user typically pays] and weather forecast information [0072, 0081 — data 106 includes monitoring data that may be used by the processor 100 to determine a demand reduction action to be taken for a DR event… monitoring data may include html documents acquired from or supplied by third parties over the network 20 which including current weather and next day weather information for a geographical area ], and the processor is 14 may provide for operation of a supplemental energy source if the rate of electricity exceeds the average price in $/Kwh that the end user typically pays], and the weather forecast information [0072, 0081 — data 106 includes monitoring data that may be used by the processor 100 to determine a demand reduction action to be taken for a DR event… monitoring data may include html documents acquired from or supplied by third parties over the 20 which including current weather and next day weather information for a geographical area ].
Chen and Montalvo are analogous art. They relate to electrical control/management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by Chen, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort is not impacted by a power consumption control system that provides cost savings while accounting for pricing (affects cost) and weather (affects cost/comfort), as suggested by Montalvo [0020, 0072, 00081-082, 0155, 0222].
But the combination of Chen and Montalvo fails to clearly specify that a device includes: secondary separable contacts, wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller.
However, Masters teaches that a device includes: secondary separable contacts [0035, Fig. 3A — management node 40 of the Smart Wire-Device 10 further comprises a control mechanism 70. The control mechanism 70 has its own circuit maker/breaker means 74 separate from the maker/breaker means of the electrical wiring-form 20], wherein the at least one of the number of circuit breakers is structured to open and close the secondary separable contacts in response to communications from the controller [0035 — the comm. circuit 42 in this embodiment is adapted for two-way external communication (for example, with a remote signal processor, e.g., 
Chen, Montalvo, and Masters are analogous art. They relate to electrical control/management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical power system and method, as taught by the combination of Chen and Montalvo, by incorporating the above limitations, as taught by Masters, i.e. including controllable secondary separable contacts in the circuit breaker.  
One of ordinary skill in the art would have been motivated to do this modification to allow load control, including remote control, independent of a circuit breaker, as taught by Masters [0035]. 
Regarding claim 17, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that the processor [0059, Figs. 1, 3-4 — ISP 101 comprises a Central Control Unit 201… Central Control Unit 201 may comprise a microprocessor] is structured to adapt the load management scheme based the load management scheme based the metering information and the utility pricing information [0008, claim 6 — The controller may be configured to determine if electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on. If the controller determines that electric power consumption on any one of the electric branch lines indicates that there are no electric loads on that electric branch line that are powered on, the 
Further, Montalvo teaches adapting the load management scheme based on the metering information, the estimated occupancy [0105 —The DR server 14 stores the monitoring data, which includes the monitoring data created at the DR client 16 that is transmitted to the DR server 14, as the data 106 in the memory 102. The processor 100 may use the monitoring data to determine demand reduction actions (implement load management scheme) for end users for a DR event… monitoring data may be created, for example, from electrical power usage information supplied by a utility meter, smart meter or sub-meter, from temperature and relative humidity data provided at electronic temperature and relative humidity sensors, from sensors that monitor light levels within the interior and exterior of a facility of an end user, and from appliance operational status devices that provide information regarding the operating status of appliances, etc.; 0222 — various embodiments contemplate that a room or wall air conditioner compressor is only shut down (implement load management scheme) if the temperature of the room is less than a predefined or selectable maximum indoor space temperature level (Tmax) or 14 may provide for operation of a supplemental energy source if the rate of electricity exceeds the average price in $/Kwh that the end user typically pays], and the weather forecast information [0072, 0081 — data 106 includes monitoring data that may be used by the processor 100 to determine a demand reduction action to be taken for a DR event… monitoring data may include html documents acquired from or supplied by third parties over the network 20 which including current weather and next day weather information for a geographical area ].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort is not impacted by a power consumption control system that provides cost savings while accounting for pricing (affects cost) and weather (affects cost/comfort), as suggested by Montalvo [0020, 0072, 00081-082, 0155, 0222]. 
Regarding claim 19, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electric management system and method, as taught by the combination of Chen, Montalvo, and Masters, by incorporating the above limitations, as taught by Montalvo.  
One of ordinary skill in the art would have been motivated to do this modification so that a user’s comfort (e.g. indoor temperature) is not impacted by a power consumption control system, as taught by Montalvo [0222]. 
Regarding claim 20, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches that the controller is structured to receive user setting information from the mobile device and to develop the load management scheme based on the user setting information [0058-0059, Fig. 1 — The ISP 101 automatically monitors the condition of the local electric system, controls the power connections, and dynamically distributes power to the loads according to different situations. The communication features embedded in the ISP 101 enable it to communicate with appliances, local computers, mobile devices, and a remote server; 0063 — Interface Unit 203 also allows local computers, mobile devices, and the remote server to access .  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Montalvo, and Masters in view of Rodgers et al. U.S. Patent Publication No. 20050116814 (hereinafter Rodgers).
Regarding claim 18, the combination of Chen, Montalvo, and Masters teaches all the limitations of the base claims as outlined above. 
But the combination of Chen, Montalvo, and Masters fails to clearly specify that a processor is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices to improve energy efficiency.
However, Rodgers teaches that a processor [0033, Fig. 3 —  controller 220 is a micro-controller] is structured to learn behavior characteristics of the one or more load devices based on the metering information and to adapt the load management scheme based on the learned behavior characteristics to optimize operation of the one or more load devices [0020 —  some or all circuit breakers to be managed by the present scheme are coupled to or include a branch circuit meter to provide data on the individual branch currents; 0033, Fig. 3 — current sensing circuit 222, shown here to be a separate function, can be integrated into the controller 220; 0071-0071 — The adaptive load management algorithm 600 of the present invention learns the behavior of the 
Chen, Montalvo, Masters and Rodgers are analogous art. They relate to electrical control/management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical power system and method, as taught by the combination of Chen, Montalvo and Masters, by incorporating the above limitations, as taught by Rodgers.  
One of ordinary skill in the art would have been motivated to do this modification to reduce power consumption by adaptively managing loads, including managing the loads based on consideration of their historical behavior, as taught by Rodgers [0008, 0070-0075]. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grass et al. U.S. Patent No. 5373411, which discloses a remote controlled circuit breaker with secondary contacts.
Seese et al. U.S. Patent Publication No. 20020105770, which discloses a circuit breaker with secondary contacts.
Wei et al. U.S. Patent Publication No. 20130274940, which discloses a cloud enabled building automation system.
Musunuri et al. U.S. Patent Publication No. 20140324244, which discloses a centralized intelligent controller with a learning function.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119